DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 5/17/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 5/17/2022 have been fully considered but they are not persuasive.  With regards to the 35 U.S.C. §101 Rejection Applicant argues that “A claim does not recite a mathematical concept (i.e., the claim limitations do not fall within the mathematical concept grouping), if it is only based on or involves a mathematical concept.".  However Applicant has not identified what limitations in the claims amounts to significantly more than the abstract idea and therefore is not persuasive.  Applicant further argues that  the claims are directed to an improvement in the functioning of the computer.  However as presently claimed, the claims merely recite identifying a performance bottleneck.  If the computer made changes to address the bottleneck, Examiner would view such limitations as improving the functioning of the computer.  However merely determining a value does not improve anything and is therefore not persuasive.	With regards to the 35 U.S.C. §112(b) Rejection Applicant’s amendments have changed the scope of the claims and are addressed below. 	With regards to the 35 U.S.C. § 103 Rejection Applicant states “Further, even assuming Fig. 9 of Takatsu were a model, it does show a model where you could apply the resource service time to the model to determine corresponding values of the resource wait time and the resource utilization.  Examiner agrees.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 			With respect to Claim 1 the limitation	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization; and 	identifying a performance bottleneck using the transaction run time.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by formulas 1-15 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element – 	obtaining a resource service time of a first transaction of a first application, the resource service time indicating a time period when the first transaction occupies a computer resource;	obtaining a time-resource model, the time-resource model indicating a relationship, based on a plurality of sets of historical values, among resource service times, resource wait times, and resource utilization of one or more other transactions of one or more other applications, the resource wait time indicating a time period when the first transaction waits for the computer resource to become available, and the reference resource utilization indicating a degree of the one or more other transactions occupying the computer resource during a time period when the one or more other transactions are running;	These limitations does not integrate into a practical application because the claim does specify what practical application the claim is directed to and these limitations merely recite data gathering steps necessary to implement the abstract idea.		As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept.  Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Takatsu (US 8,484,643 B2)	Ferrandiz (US 9,477,513 B21)	Devarakonda (US 2013/0238780 A11)
	Angell (US 2017/0264486 A1)		Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the claim as a whole is merely directed to determining a value.	With respect to Claim 11 the limitation	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization; and 	identifying a performance bottleneck using the transaction run time.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by formulas 1-15 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –	a processing unit; and 	a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing acts comprising 	are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The additional elements regarding	obtaining a resource service time of a first transaction of a firstapplication, the resource service time indicating a time period when the first transaction occupies a computer resource; 	obtaining a time-resource model, the time-resource model indicating a relationship, based on a plurality of sets of historical values, among resource service times, resource wait times, and resource utilization of one or more other transactions of one or more other applications, the resource wait time indicating a time period when the first transaction waits for the computer resource to become available, and the reference resource utilization indicating a degree of the one or more other transactions occupying the computer resource during a time period when the one or more other transactions are running;	These limitations does not integrate into a practical application because the claim does specify what practical application the claim is directed to and these limitations merely recite data gathering steps necessary to implement the abstract idea.		As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept. Furthermore the additional elements of a processor and memory are viewed as generic computing structures and are therefore viewed as being not significantly more than the abstract idea.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Takatsu (US 8,484,643 B2)	Ferrandiz (US 9,477,513 B21)	Devarakonda (US 2013/0238780 A11)
	Angell (US 2017/0264486 A1)		Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the claim as a whole is merely directed to determining a value.	With respect to Claim 20 the limitation	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization; and 	identify a performance bottleneck using the transaction run time.	This limitation is directed to an abstract idea and would fall within the “Mathematical Concept” grouping of abstract ideas.  This interpretation is supported in the specification as shown by formulas 1-15 which is an explicit recitation of an equation corresponding to the claimed limitation	Accordingly, the claim recites an abstract idea.	This judicial exception is not integrated into a practical application.In particular, the claim recites the additional element –	A computer program product being tangibly stored on a non-transient machine-readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to	are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.	The additional elements regarding	obtaining a resource service time of a first transaction of a first application, the resource service time indicating a time period when the transaction occupies a computer resource; 	obtaining a time-resource model, the time-resource model indicating a relationship, based on a plurality of sets of historical values, among resource service times, resource wait times, and resource utilization of one or more other transactions of one or more other applications, the resource wait time indicating a time period when the first transaction waits for the computer resource to become available, and the reference resource utilization indicating a degree of the one or more other transactions occupying the computer resource during a time period when the one or more other transactions are running;  and	These limitations does not integrate into a practical application because the claim does specify what practical application the claim is directed to and these limitations merely recite data gathering steps necessary to implement the abstract idea.		As such Examiner does NOT view that the claims 		-Improve the functioning of a computer, or to any other technology or technical field 
	-Apply the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
	-Effect a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
	-Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of obtaining is viewed as insignificant extrasolution activity as mere data gathering in an conventional way and, therefore, does not provide an inventive concept. Furthermore the additional element of a non-transient machine-readable medium is viewed as generic computing structures and are therefore viewed as being not significantly more than the abstract idea.   Examiner further notes that such additional elements are viewed to be well known routine and conventional as evidenced by 	Takatsu (US 8,484,643 B2)	Ferrandiz (US 9,477,513 B21)	Devarakonda (US 2013/0238780 A11)
	Angell (US 2017/0264486 A1)		Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.  As currently claimed, Examiner views that the additional elements do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, because the claims fails to recite clearly how the judicial exception is applied in a manner that does not monopolize the exception because the claim as a whole is merely directed to determining a value.	Dependent claims 2-10, 12-19 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below:  there is no additional element(s) in the dependent claims that adds a meaningful limitation to the abstract idea to make the claim significantly more than the judicial exception (abstract idea).  
	 
Claims 2-10, 12-19 further limit the abstract idea with an abstract idea and thus the claims are still directed to an abstract idea without significantly more.
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 1, 2, 3, 7, 11, 12, 13, 17, 20 recite “the resource service time”.	However the claims also recite 	“obtaining a resource service time” 	and	“among resource service times”	Therefore it is not clear what “the resource service time” is referring to.	Claims 1, 2, 11, 12, 17, 20 recite “the resource wait time”.	However the claims recite “resource wait times”.	Therefore it is not clear what “the resource wait time” is referring to with respect to “resource wait times” and is therefore indefinite.	Claims 1 ,2, 11, 12, 20 recite “the reference resource utilization”.  There is insufficient antecedent basis for this limitation in the claim.	Claims that depend on the above rejected claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsu (US 8,484,643 B2) in view of Tantawi (US 2011/0218786 A1) and Schillings (US 2016/0283279 A1).
	With respect to Claim 1 Takatsu teaches	A computer-implemented method, comprising: 	obtaining a resource service time of a first transaction of a first application, the resource service time indicating a time period when the first transaction occupies a computer resource (See Fig 9 y-axis time); 	obtaining a time-resource model, the time-resource model indicating a relationship, based on a plurality of sets of historical values, among resource service times, resource wait times, and resource utilization of one or more other transactions of one or more other applications, the resource wait time indicating a time period when the first transaction waits for the computer resource to become available, and the reference resource utilization indicating a degree of the one or more other transactions occupying the computer resource during a time period when the one or more other transactions are running; ; (See Fig 9,  Examiner has interpreted the figure as a time-resource model; Across a range of values is viewed as time passing along the y-axis;  Based on a plurality of sets of historical values is viewed as the boxes and values in Fig 9.  Examiner further notes that a model has been interpreted as “a system or thing used as an example to follow or imitate.); and	However Takatsu is silent to the language of 	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization; and 	identifying a performance bottleneck using the transaction run time.	Nevertheless Tantawi teaches 	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization (See Para[0019] Usage of a resource consists of two components: contending (waiting for the availability) for the resource and actually utilizing the resource. For the serial resource 110, requests contend by waiting in a queue 111 and then utilizing the serial resource 112. The total time that a request utilizes the serial resource 112 is denoted by A. And See Fig 1); and	However Tantawi is silent to the language of	identifying a performance bottleneck using the transaction run time	Nevertheless Schillings teaches	identifying a performance bottleneck using the transaction run time (See Para[0056] and Fig 8A)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and determine a transaction run time based such as that of Tantawi.	One of ordinary skill would have been motivated to modify Takatsu, because determining a transaction run time allow one to know how long the transaction is running and would merely extract information that Takatsu has collected and organized it according to Tantawi to identify various states of resources.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and identify a performance bottleneck using the transaction run time such as that of Schillings.	One of ordinary skill would have been motivated to modify Takatsu because identifying a bottleneck would allow one to to modify tasks, subsystems, and/or service providers in order to reduce network bandwidth and/or computing resources, and improve efficiency.		With respect to Claim 3 Takatsu teaches	The method of claim 1, 	wherein determining the transaction run time comprises: 	determining an intermediate resource wait time by applying an initial reference resource utilization of the one or more transactions and the resource service time to the time-resource model (See Fig 9); 		determining an intermediate transaction run time based on the intermediate resource wait time and the resource service time (See Fig 9); 	determining an intermediate resource utilization based on a ratio of the resource service time to the intermediate transaction run time (See Fig 9  Examiner has interpreted this ratio as being one of the actions in Figure 9 compared to all the actions); and 	determining the transaction run time based on the intermediate resource utilization (See Fig 9).	With respect to Claim 4 Takatsu teaches	The method of claim 3, 	wherein determining the intermediate resource utilization comprises: 	determining a first resource utilization by weighting the ratio and the intermediate resource utilization (See Fig 9,  The weighting has been interpreted as the time period along the y-axis); and 	updating the intermediate resource utilization with the first resource utilization (See Fig 9 corrected CPU usage time).	With respect to Claim 5 Takatsu teaches	The method of claim 3, 	wherein determining the transaction run time based on the intermediate resource utilization comprises: 	determining an intermediate reference resource utilization of the second transaction based on the intermediate resource utilization (See Fig 9); and 	determining the transaction run time based on the intermediate reference resource utilization (See Fig 9).	With respect to Claim 6 Takatsu teaches	The method of claim 5, 	wherein determining the transaction run time based on the intermediate reference resource utilization comprises: 	determining a total resource utilization of the first transaction based on the intermediate resource utilization and the intermediate reference resource utilization (See Fig 9); and 	determining the transaction run time based on the total resource utilization of the first transaction (See Fig 9)	With respect to Claim 7 Takatsu teaches	The method of claim 6, 	wherein determining the transaction run time based on the total resource utilization of the transaction comprises: 	determining whether a difference between the total resource utilization and a last determined total resource utilization is below a predetermined threshold (See Col 8 lines 7-20  Examiner has interpreted the last determine total resource utilization as the CPU time limit); and 	in response to determining the difference being below a predetermined threshold, determining the transaction run time based on a determined resource wait timethe determined resource wait time corresponding to the total resource utilization and the resource service time using the time-resource model (See Col 8 lines 7-20));	With respect to Claim 8 Takatsu teaches	The method of claim 1, 	wherein determining the transaction run time comprises: 	determining a plurality of stages based on a predetermined value associated with a number of transactions of the first application (See Col 7 lines 25-35 gamma); and 	determining the transaction run time in each of the plurality of stages (See Fig 9).	With respect to Claim 9 Takatsu  teaches	The method of claim 1, further comprising: 	determining an application run time based on the transaction run time and a number of transactions included in the first application, the application run time indicating a time period when the first application is running (See Fig 9).	With respect to Claim 10 Takatsu teaches	The method of claim 1, 	wherein the computer resource includes at least one of processing resources and storage resources (See Fig 9 and See Col 10 lines 51-59  When the CPU 1 finishes the processing using the data D1stored in the cache memory 1, the cache memory 1 tries to read the data D3 required for the next processing by the CPU 1 from the memory.).	With respect to Claim 11 Takatsu teaches	A device comprising: 	a processing unit (See Col1 lines 14-34); and 	a memory coupled to the processing unit and storing instructions thereon, the instructions, when executed by the processing unit, performing acts comprising (See Col1 lines 14-34): 	obtaining a resource service time of a first transaction of aa first application, the resource service time indicating a time period when the transaction occupies a computer resource (See Fig 9 y-axis time); 	obtaining a time-resource model, the time-resource model indicating a relationship, based on a plurality of sets of historical values, among resource service times, resource wait times, and resource utilization of one or more other transactions of one or more other applications, the resource wait time indicating a time period when the first transaction waits for the computer resource to become available, and the reference resource utilization indicating a degree of the one or more other transactions occupying the computer resource during a time period when the one or more other transactions are running; (See Fig 9,  Examiner has interpreted the figure as a time-resource model; Across a range of values is viewed as time passing along the y-axis;  Based on a plurality of sets of historical values is viewed as the boxes and values in Fig 9); and	However Takatsu is silent to the language of 	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization; and 	identifying a performance bottleneck using the transaction run time.	Nevertheless Tantawi teaches 	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization (See Para[0019] Usage of a resource consists of two components: contending (waiting for the availability) for the resource and actually utilizing the resource. For the serial resource 110, requests contend by waiting in a queue 111 and then utilizing the serial resource 112. The total time that a request utilizes the serial resource 112 is denoted by A. And See Fig 1); and	However Tantawi is silent to the language of	identifying a performance bottleneck using the transaction run time	Nevertheless Schillings teaches	identifying a performance bottleneck using the transaction run time (See Para[0056] and Fig 8A)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and determine a transaction run time based such as that of Tantawi.	One of ordinary skill would have been motivated to modify Takatsu, because determining a transaction run time allow one to know how long the transaction is running and would merely extract information that Takatsu has collected and organized it according to Tantawi to identify various states of resources.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and identify a performance bottleneck using the transaction run time such as that of Schillings.	One of ordinary skill would have been motivated to modify Takatsu because identifying a bottleneck would allow one to to modify tasks, subsystems, and/or service providers in order to reduce network bandwidth and/or computing resources, and improve efficiency.	With respect to Claim 13 Takatsu teaches	The device of claim 11, 	wherein determining the transaction run time comprises: 	determining an intermediate resource wait time by applying an initial reference resource utilization of the one or more other transactions and the resource service time to the time-resource model (See Fig 9); 		determining an intermediate transaction run time based on the intermediate resource wait time and the resource service time (See Fig 9); 	determining an intermediate resource utilization based on a ratio of the resource service time to the intermediate transaction run time (See Fig 9  Examiner has interpreted this ratio as being one of the actions in Figure 9 compared to all the actions);; and 	determining the transaction run time based on the intermediate resource utilization (See Fig 9).	With respect to Claim 14 Takatsu teaches	The device of claim 13, 	wherein determining the intermediate resource utilization comprises: 	determining a first resource utilization by weighting the ratio and the intermediate resource utilization (See Fig 9,  The weighting has been interpreted as the time period along the y-axis; and 	updating the intermediate resource utilization with the first resource utilization (See Fig 9 corrected CPU usage time).	With respect to Claim 15 Takatsu teaches	The device of claim 13, 	wherein determining the transaction run time based on the intermediate resource utilization comprises: 	determining an intermediate reference resource utilization of the second transaction based on the intermediate resource utilization (See Fig 9); and 	determining the transaction run time based on the intermediate reference resource utilization (See Fig 9).	With respect to Claim 16 Takatsu teaches	The device of claim 15, 	wherein determining the transaction run time based on the intermediate reference resource utilization comprises: 	determining a total resource utilization of the first transaction based on the intermediate resource utilization and the intermediate reference resource utilization (See Fig 9); and 	determining the transaction run time based on the total resource utilization of the first transaction (See Fig 9).	With respect to Claim 17 Takatsu teaches	The device of claim 16, 	wherein determining the transaction run time based on the total resource utilization of the transaction comprises: 	determining whether a difference between the total resource utilization and a last determined total resource utilization is below a predetermined threshold (See Col 8 lines 7-20  Examiner has interpreted the last determine total resource utilization as the CPU time limit); and 	in response to determining the difference being below a predetermined threshold, determining the transaction run time based on the resource wait time corresponding to the total resource utilization and the resource service time (See Col 8 lines 7-20 ).	With respect to Claim 18 Takatsu teaches	The device of claim 11, 	wherein determining the transaction run time comprises: 	determining a plurality of stages based on a predetermined value associated with a number of transactions of the application (See Col 7 lines 25-35 gamma); and 	determining the transaction run time in each of the plurality of stages (See Fig 9).	With respect to Claim 19 Takatsu teaches	The device of claim 11, further comprising: 	determining an application run time based on the transaction run time and a number of transactions included in the application, the application run time indicating a time period when the first application is running (See Fig 9)..	With respect to Claim 20 Takatsu teaches	A computer program product being tangibly stored on a non-transient machine-readable medium and comprising machine-executable instructions, the instructions, when executed on a device, causing the device to (See Col1 lines 14-34): 	obtain a resource service time of a first transaction of a first application, the resource service time indicating a time period when the transaction occupies a computer resource (See Fig 9 y-axis time);; 	obtaining a time-resource model, the time-resource model indicating a relationship, based on a plurality of sets of historical values, among resource service times, resource wait times, and resource utilization of one or more other transactions of one or more other applications, the resource wait time indicating a time period when the first transaction waits for the computer resource to become available, and the reference resource utilization indicating a degree of the one or more other transactions occupying the computer resource during a time period when the one or more other transactions are running;; (See Fig 9,  Examiner has interpreted the figure as a time-resource model; Across a range of values is viewed as time passing along the y-axis;  Based on a plurality of sets of historical values is viewed as the boxes and values in Fig 9); and	However Takatsu is silent to the language of 	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization; and 	identifying a performance bottleneck using the transaction run time.	Nevertheless Tantawi teaches 	determining a transaction run time based on the resource service time and the time-resource model, the transaction run time indicating a time period when the first transaction is running, wherein determining the transaction run time includes applying the resource service time to the time-resource model to determine corresponding values of the resource wait time and the resource utilization (See Para[0019] Usage of a resource consists of two components: contending (waiting for the availability) for the resource and actually utilizing the resource. For the serial resource 110, requests contend by waiting in a queue 111 and then utilizing the serial resource 112. The total time that a request utilizes the serial resource 112 is denoted by A. And See Fig 1); and	However Tantawi is silent to the language of	identifying a performance bottleneck using the transaction run time	Nevertheless Schillings teaches	identifying a performance bottleneck using the transaction run time (See Para[0056] and Fig 8A)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and determine a transaction run time based such as that of Tantawi.	One of ordinary skill would have been motivated to modify Takatsu, because determining a transaction run time allow one to know how long the transaction is running and would merely extract information that Takatsu has collected and organized it according to Tantawi to identify various states of resources.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and identify a performance bottleneck using the transaction run time such as that of Schillings.	One of ordinary skill would have been motivated to modify Takatsu because identifying a bottleneck would allow one to to modify tasks, subsystems, and/or service providers in order to reduce network bandwidth and/or computing resources, and improve efficiency.

Claims 2, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takatsu (US 8,484,643 B2) in view of Tantawi (US 2011/0218786 A1) and Schillings (US 2016/0283279 A1) as applied to claims 1, 11 respectively above, and further in view of Beveridge (US 2018/0063235 A1).	With respect to Claim 2 Takatsu teaches	The method of claim 1, 	wherein obtaining plurality of set of the time-resource model comprises: obtaining the historical values of the resource service time, the resource wait time, and the reference resource utilization (See Fig 9); and	However Takatsu is silent to the language of 	generating the time-resource model by performing curve fitting on the historical values of the resource service time, the resource wait time, and the resource utilization.	Nevertheless Beveridge teaches	generating the time-resource model by performing curve fitting on the historical values of the resource service time, the resource wait time, and the resource utilization (See Para[0140] and [0145] For example, any number of different types of linear-regression and curve-fitting methods and techniques can be used to determine a best-fit line through the resource-consumption data, as discussed above with reference to FIG. 27A.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and generate the time-resource model by performing curve fitting such as that of Beveridge.	One of ordinary skill would have been motivated to modify Takatsu because performing a curve fitting would lead to understanding the relationship of resources and consumption data and would be no more than predictable use of prior art elements according to their established functions.
	With respect to Claim 12 Takatsu teaches	The device of claim 11, 	wherein obtaining the time-resource model comprises: 	obtaining the plurality of sets of historical values of the resource service time, the resource wait time, and the reference resource utilization (See Fig 9); and 	However Takatsu is silent to the language of 	generating the time-resource model by performing curve fitting on the historical values of the resource service time, the resource wait time, and the resource utilization.	Nevertheless Beveridge teaches	generating the time-resource model by performing curve fitting on the historical values of the resource service time, the resource wait time, and the resource utilization (See Para[0145] For example, any number of different types of linear-regression and curve-fitting methods and techniques can be used to determine a best-fit line through the resource-consumption data, as discussed above with reference to FIG. 27A.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Takatsu and generate the time-resource model by performing curve fitting such as that of Beveridge.	One of ordinary skill would have been motivated to modify Takatsu because performing a curve fitting would lead to understanding the relationship of resources and consumption data and would be no more than predictable use of prior art elements according to their established functions.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863